Citation Nr: 0921540	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-13 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than December 8, 
2004, for a grant of entitlement to Special Monthly 
Compensation (SMC) K for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel 





INTRODUCTION

The Veteran had active service from June 1940 to April 1946 
and from November 1950 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The rating decision mailed March 2005 awarded the Veteran SMC 
for loss of use of a creative organ, effective date December 
8, 2004.  The Veteran's October 2005 notice of disagreement 
pertained to the effective date of the SMC award.  An April 
2006 rating decision then granted entitlement to SMC 
effective November 2, 2004, the date of the claim.  Since 
this increase did not constitute a full grant of the benefits 
sought, the effective date issue remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  On November 2, 2004, VA received the Veteran's claim of 
entitlement to individual unemployability; an earlier May 30, 
1978, communication is construed as an informal claim.

2.  A December 8, 2004, VA examination contained a diagnosis 
of impotence; no medical evidence prior to this date 
established entitlement to the benefit sought on appeal.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 2, 
2004, for the grant of special monthly compensation based on 
loss of use of a creative organ have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199.  To determine when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  See 38 C.F.R. § 
3.157(b)(1); see also 38 C.F.R. § 3.155(a).

However, 38 C.F.R. § 3.157 only applies to a defined group of 
claims.  See Sears v. Principi, 16 Vet. App. 244, 249 
(2002)(section 3.157 applies to a defined group of claims, 
i.e., as to disability compensation, those claims for which a 
report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence 
does not establish intent on the part of the Veteran to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.

Discussion - Effective Date

By way of background, the Veteran submitted a claim seeking a 
determination of individual unemployability on November 2004.  
The RO scheduled the Veteran for a series of VA examinations, 
which included a VA genitourinary examination on December 8, 
2004.  At that time, impotence was diagnosed.  In a March 
2005 rating decision, the RO granted service connection for 
impotence and awarded special monthly compensation for loss 
of use of a creative organ effective December 8, 2004, the 
date of the VA examination.  The Veteran appealed the 
effective date of the SMC.  In a rating decision mailed in 
April 2006, the RO found error in its previous decision and 
adjusted the effective date for the SMC to the date of the 
claim, November 2, 2004.  The Veteran perfected his appeal.

The Veteran claims entitlement to an earlier effective date; 
specifically, he contends that he has suffered from this loss 
since March 1971, when he had surgery on his prostrate.  See 
Notice of Disagreement, October 2005.

In the present case, the Veteran separated from his final 
period of active service in December 1970.  The Veteran has 
not claimed, nor has the Board found, that he submitted any 
claim of entitlement to service connection for impotence 
within one year from his discharge.  Therefore, assignment of 
an effective date back to the date following discharge is not 
possible.  Instead, the appropriate effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

The Board has reviewed the entire record.  By a March 1973 
rating decision, the Veteran was service-connected for 
several conditions; however impotence was not included or 
mentioned.  The Board notes that the Veteran submitted a May 
1978 statement (VA Form 21-4138) requesting his "claim" be 
reopened to determine whether the loss of use of a creative 
organ was a result of his 1971 prostatectomy.  The RO sent a 
June 1978 response letter stating it would reconsider his 
claim after the Veteran submitted evidence his service 
connected disability had increased in severity.  There is no 
indication on the letter whether it included as an enclosure 
a claim form.  The next submission from the Veteran was a 
statement dated August 1979 in which he requested copies of 
his service treatment records regarding the prostatectomy be 
forwarded to a certain physician for review in order to 
pursue his claim for an increase in disability due to the 
postoperative residuals of the prostatectomy.  

Resolving all reasonable doubt in the Veteran's favor, the 
May 1978 statement described above is construed as an 
informal claim as to the benefit sought here on appeal.  
Thus, May 30, 1978 is the new date of claim here.  No earlier 
informal claim is established here, including under the 
provisions of 38 C.F.R. § 3.157.  

Again, the evidence allows for a finding that the date of 
claim in the instant case is is May 30, 1978.  However, this 
still fails to enable an earlier effective date because the 
standard is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(0).  Here, the objective evidence 
demonstrating impotence is seen, for the first time in the 
record, in a VA examination dated in December 2004, and no 
time sooner.  This does not precede the November 2, 2004, 
effective date presently in effect and therefore does not 
enable an earlier effective date here.

The Board is limited to applying the appropriate statutes and 
regulations to determine the effective date of any grant.  
The regulation is clear.  The effective date of compensation 
will be the date of VA receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 (2008).  The date of entitlement post dates 
the date of the claim here.  The RO gave all benefit of the 
doubt to the Veteran and adjusted the effective date of the 
SMC grant to the date of the claim, which appears to precede 
or come one month earlier than the only medical evidence of a 
diagnosis of the loss of use of a creative organ.  The Board 
will not disturb the RO's action.  

Further, the Court has acknowledged that the effective date 
based on an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a casual 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
LaLonde citing Hazan v. Gober, 10 Vet. App. 511 (1997); 
Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. 
Gober, 10 Vet. App. 391 (1997).  Stated differently, based on 
the facts in this case, an effective date earlier than 
November 2, 2004, is legally precluded.  

The Board is sympathetic to the Veteran's assertions; 
however, the governing law and regulations are clear and 
specific, and the Board is bound by them.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2008).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
This appeal is denied.


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

At the outset, the Board notes that the only issue on appeal 
has been the effective date for the award of SMC for the loss 
of use of a creative organ.  The Court has held that a 
Veteran claiming entitlement to an earlier effective date is 
not prejudiced by failure to provide him with VCAA notice of 
the laws and regulations governing effective dates, if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  


ORDER

Entitlement to an effective date earlier than November 2, 
2004, for special monthly compensation based on loss of use 
of a creative organ is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


